Fourth Court of Appeals
                                 San Antonio, Texas

                                       JUDGMENT
                                    No. 04-18-00942-CR

                                      Ray Martin RUIZ,
                                          Appellant

                                              v.

                                    The STATE of Texas,
                                          Appellee

                From the 216th Judicial District Court, Gillespie County, Texas
                                    Trial Court No. 6537
                       Honorable N. Keith Williams, Judge Presiding

        BEFORE JUSTICE ALVAREZ, JUSTICE RIOS, AND JUSTICE WATKINS

     In accordance with this court’s opinion of this date, the judgment of the trial court is
AFFIRMED.

       SIGNED September 11, 2019.


                                               _____________________________
                                               Irene Rios, Justice